IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37749

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 409
                                                )
       Plaintiff-Respondent,                    )     Filed: March 24, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ANGELIQUE MARIA MATHIS,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order revoking probation and requiring execution of unified seven-year sentence
       with three-year determinate term for forgery, affirmed; order denying I.C.R. 35
       motion, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and MELANSON, Judge

PER CURIAM
       Angelique Maria Mathis was convicted of forgery, Idaho Code § 18-3601. The district
court imposed a unified seven-year sentence with a three-year determinate term, but after a
period of retained jurisdiction, suspended the sentence and placed Mathis on probation.
Subsequently, Mathis admitted to violating several terms of the probation. The district court
revoked probation and ordered a second period of retained jurisdiction. Upon completion of
Mathis’s second period of retained jurisdiction, the district court suspended the sentence and
again placed Mathis on probation. Following a report of probation violation, the district court
consequently revoked probation and ordered execution of the original sentence. Mathis filed an



                                               1
Idaho Criminal Rule 35 motion for reduction of sentence which the district court denied. Mathis
appeals, contending that the district court abused its discretion in revoking probation, in failing to
sua sponte reduce her sentence upon revoking probation, and in denying her Rule 35 motion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is (1) achieving the goal of rehabilitation and (2) consistent with the protection of society. State
v. Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion in ordering execution of Mathis’s original sentence without modification.




                                                  2
       A motion for reduction of a sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 159 P.3d 838 (2007). In conducting our review of the
grant or denial of a Rule 35 motion, we consider the entire record and apply the same criteria
used for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21,
22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho 447, 680 P.2d 869. Having reviewed the
record, we find no abuse of discretion in the district court’s denial of the motion.
       Therefore, the order revoking probation and directing execution of Mathis’s previously
suspended sentence and the order denying her Rule 35 motion are affirmed.




                                                  3